Citation Nr: 1120567	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant had active service from February 9, 1989 to December 19, 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that VA's duty to notify the claimant of what information or evidence is necessary to reopen and substantiate the claim is met.  The appellant received what amounts to a dishonorable discharge.  A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2010).  

In September 2002, the Board issued a decision finding the appellant's character of service to be under dishonorable conditions, and thus a bar to payment of VA compensation.  The Board found that he was not entitled to VA benefits based on his period of service.  As reconsideration of the Board's September 2002 decision has not been ordered, and no other exception to finality applies, the September 2002 Board decision is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100(a) (2010).

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Otherwise, the claim can be reopened and considered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

The new and material evidence requirement set forth in 38 U.S.C.A. § 5108 applies to the reopening of claims that were disallowed for any reason, including character of discharge.  See D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  Thus, the appellant's claim for entitlement to VA benefits is to be considered as a claim to reopen the issue of whether the character of the appellant's service constitutes a bar to VA benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1) (2010).  See 
73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) addressed the adequacy of VCAA notice in cases concerning the character of service in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In that case, the appellant was not provided VCAA notice prior to the adjudication of his claim, or at any time thereafter.  In determining that this error was prejudicial, the CAVC held that the Board's determination whether a claimant was insane at the time of commission of the offenses for which he or she was ultimately discharged is a question of fact, and thus there remained a question of fact on which evidence might be submitted.  The CAVC held that a remand was required to provide VCAA-compliant notice.  

In addition, this case involves the predicate determination of whether new and material evidence has been received.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

Here, as in Dennis, there remains a question of fact on which additional, material evidence might still be submitted.  However, the RO did not provide the appellant with any VCAA correspondence, to include Kent notice.  Moreover, a review of correspondence submitted by the appellant reveals that actual knowledge of the evidence necessary to reopen and substantiate his claim cannot be imputed to him.  He has not provided any written statement that would permit a conclusion that he actually understands the basis for the prior denial of his claim, or the evidence necessary to reopen and substantiate it.  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice should advise the appellant of what evidence and information is necessary to reopen the issue of whether the character of his service constitutes a bar to VA benefits, and what evidence is necessary to substantiate the elements required to establish whether the appellant is entitled to VA benefits (based on character of discharge).  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

